This is an appeal from the district court of Oklahoma county. The parties appear here as in the trial court. By the petition it is alleged, in substance, that the defendant, while employed as county stenographer by appointment of the judge of the county court of Oklahoma county, collected and retained divers sums of money for services in making transcripts of her stenographic notes of testimony and copies *Page 623 
of the pleadings and records in certain proceedings had in said county court, which under the law should have been paid, or caused to be paid, into the county treasury, and prayed that she be required to account for the sums so received and retained by her, and for judgment therefor. Defendant answered by way of general denial. Upon trial to the court a demurrer was sustained to the evidence and judgment rendered for defendant. The county has appealed.
The defendant was called and testified, on behalf of plaintiff, to the effect that she had performed services in numerous instances of the character mentioned at the request of attorneys representing litigants in proceedings had before the county court, and had paid to the county clerk certain sums of money received by her as compensation for such services; and she kept no record of the money so collected by her, etc. There was also introduced the testimony of a deputy state examiner and inspector relative to the number of pages of testimony and copies of the record embraced in cases-made in certain causes appealed from the county court of Oklahoma county to the appellate courts of this state; and a list of such cases, showing the number, date of filing, names of the attorneys, the amount of fees that should have been collected therefor, calculated at the rate of 30 cents per page, and the amounts in fact collected by the defendant, according to statements made by certain attorneys to the examiner and inspector, were identified and also admitted in evidence.
We have held in Board of County Commissioners of OklahomaCounty v. Verna De Armond, ante, p. 618, 155 P. 592, that a county stenographer is not entitled to retain fees for making transcripts of shorthand notes of *Page 624 
proceedings had in the county court, but that all such fees must be paid into the county treasury to the credit of the court fund, and that the only compensation to which the county stenographer is entitled for such services is the salary prescribed by the statute. However, in this case it is impossible to determine from the competent evidence in the record before us what amount, if any, of the fees collected by the defendant herein, was retained by her contrary to the provisions of the statute, and therefore we cannot say that there was any evidence reasonably tending to sustain the allegations of the petition. The demurrer was properly sustained. It follows that the judgment of the trial court should be affirmed.
By the Court: It is so ordered.